                                                                                                   12/14/2019



JAMES E. JOHNSON                              THE CITY OF NEW YORK                                 FRANK A. DELUCCIA
Corporation Counsel                                                                                         Senior Counsel
                                             LAW DEPARTMENT                                          Phone: (212) 356-5054
                                                                                                       Fax: (212) 356-3559
                                             100 CHURCH STREET, Rm. 3-155                            fdelucci@law.nyc.gov
                                                  NEW YORK, NY 10007

                                                                     December 13, 2019
                                             ENDORSEMENT: It is unacceptable that the parties failed to meet and
        BY ECF                               confer to seek to resolve their discovery disputes before raising them
        Honorable Stewart D. Aaron
                                             with the Court. The parties are hereby ORDERED to meet and confer in
        United States Magistrate Judge
                                             a good faith effort to resolve their disputes and, no later than
        United States District Court
                                             12/23/2019, to submit a JOINT letter setting forth what the Court
        Southern District of New York
        500 Pearl Street, Courtroom 15D      expects to be limited (if any) areas of disagreement. Failure to
        New York, NY 10007                   abide by this Order may result in sanctions. SO ORDERED.
                                             Dated: 12/14/2019
                 RE:   Sasha Bell v. Det. Terrance Williams and City of New York
                       Docket #: 18 Civ. 10615 (AT) (SDA)

        Your Honor:

                I am the Senior Counsel assigned to the defense of the above-referenced matter on behalf
        of Defendants. I write in regards to the Court’s Order dated December 9, 2019 and in response
        to plaintiff’s letter filed this afternoon. See Dkt. Nos. 30, 31.

               As plaintiff states in his letter, the parties have agreed to an extension of the discovery
        deadline until March 30, 2020. Dkt. No. 31.

                 Defendants acknowledge the Court’s request for the parties to submit a joint letter setting
        forth any unresolved discovery disputes. Dkt. No. 30. However, though plaintiff has hint at
        alleged disagreement with Defendants’ objections and responses to plaintiff’s first set of
        interrogatories and document requests since as early as November and as recently as Monday
        December 9, 2019 following the settlement conference, plaintiff delayed until approximately
        1:11 PM this afternoon to provide any information regarding which of Defendants’ responses
        that plaintiff was objecting to. When plaintiff did so, plaintiff provided the exact list as plaintiff
        provided in his letter to the Court, without further explanation or legal support as to why plaintiff
        is entitled to such discovery. Plaintiff has failed to provide the same to the Court. Plaintiff’s
        lengthy delay has prevented Defendants from effectively meeting and conferring in an attempt to
        cure the alleged disputes prior to today’s deadline.

               Defendants also note for the Court that Defendants served a deficiency letter to plaintiff’s
        counsel on November 1, 2019 that outlined the various deficiencies in plaintiff’s responses to
Defendants’ first set of interrogatories and document requests. Defendants served their first set
of interrogatories and document requests on August 26, 2019. However, plaintiff failed to
provide a timely response and failed to seek an extension of any kind from Defendants.
Plaintiff’s response was due on or before September 25, 2019. Plaintiff’s responses are dated
October 10, 2019. Therefore, all objections to any of Defendants’ interrogatories and document
requests are waived. See Fed. R. Civ. P. 33(b)(4) (“any ground not stated in a timely objection
is waived unless the court, for good cause, excuses the failure.”); see also Granados v. Traffic
Bar & Rest., Inc., 2015 U.S. Dist. LEXIS 173037 at *13 (S.D.N.Y. Dec. 30, 2015) (“because the
defendants’ responses…were untimely and because no justification was offered for the delay,
any objections to the plaintiffs’ requests are deemed waived.”); Silva v. Cofresi, 2014 U.S. Dist.
LEXIS 105877 at *17 (S.D.N.Y. Aug. 1, 2014) (“[D]ue to the belated nature of the defendant’s
responses, all objections are deemed waived and defendant is ordered to serve substantive
responses and documents….); Gropper v. David Ellis Real Estate, L.P., 2014 U.S. Dist. LEXIS
16849 at *3 (S.D.N.Y. Feb. 10, 2014) (“Rules 33(b) and 34 of the Federal Rules of Civil
Procedure requires responses within 30 days of service of interrogatories or document requests,
and a party who fails to comply with that obligation may be deemed to have forfeited any
objections.”). A copy of this letter is attached for the Court’s reference.

        Defendants also note that plaintiff’s untimely objections to Interrogatory No. 2 and
Document Requests Nos. 15 through 23 are merely boilerplate responses, some without any
specificity whatsoever, and are therefore insufficient to exclude discovery of the requested
information. See Michael Kors, L.L.C. v. Su Yan Ye, 2019 U.S. Dist. LEXIS 60057 at *7
(S.D.N.Y. Apr. 8, 2019) (“A number of courts have held that an objection that does not
appropriately explain its grounds is forfeited.”); Gropper, 2014 U.S. Dist. LEXIS 16849 at *11
(“general and conclusory objections as to relevance, overbreadth, or burden are insufficient to
exclude discovery of requested information.”); see, e.g., Fischer v. Forrest, 14 Civ. 1304 (PAE)
(AJP), 2017 U.S. Dist. LEXIS 28102, at *1, 3 (S.D.N.Y. Feb. 28, 2017) (“[A]ny discovery
response that does not comply with Rule 34’s requirements to state objections with specificity
(and to clearly indicate whether responsive material is being withheld on the basis of objection)
will be deemed a waiver of all objections (except as to privilege).”). A copy of Defendants’ First
Set of Interrogatories and Document Requests is attached, along with plaintiff’s responses.

        Defendants required a response to their deficiency letter from plaintiff by November 8,
2019. Plaintiff has not provided any response whatsoever. Therefore, Defendants now request
that plaintiff be ordered to provide the discovery in Document Requests Nos. 15 through 23 and
provide a substantive response to Interrogatory No. 2.

       Defendants thank the Court for its consideration of the within matters.

                                                        Respectfully submitted,

                                                        Frank A. DeLuccia        /s/

                                                        Frank A. DeLuccia
                                                        Senior Counsel



                                                2
